Title: Cash Accounts, August 1759
From: Washington, George
To: 



[August 1759]



Cash


Augt 9—
To Cash of Sampson Darrel for the Rent of Mrs Gists Pl[antatio]n
£6. 1.8


10—
To Ditto of Mr F. Lewis for 2 Hhds Tobo at Dixon’s WareHo.
38. 3.6



To ditto of Captn Posey Maryland Curry
1. 1.6


27—
To ditto of Mrs Manley—Carpenter’s Work
8. 7.6



To ditto for Wool
0. 6.0



*To ditto of Colo. Carlyle for the use of my Horse
0.10.0



To ditto Smithwork of R. Scott pd by Mr Clifton
0. 2.6



To Ditto of Mr Saml Washington for old Guns
5.10.0


31st—
*N.B. This day I had in hand




Gold
£293.14.4 1/2



English Silvr
25.10.0



Other Silver
27. 1.4



Paper
72.13.0




 418.18.8 1/2


Contra


August—
By Mrs Washington in half Bitts &ca
3. 0.0


10—
By Cash paid for 10 Bushels of Rye 8 of wch for J:W.
1.15.0



By Going Lamphire in full for Turnery
7.14.7 1/2


20—
By Ferriages 5/. By ditto 7/6 in Maryland
0.12.6


26—
By Miss Dent 35/ two shilgs of wch for P. Custis
1.15.0


29—
By given away
0. 2.6


